I concur in the result. It is practically necessary that insurance companies reasonably limit the authority of their agents. Such limitations, when not waived, should be enforced. That a particular agent has a commission interest in premiums does not seem to me to bear one way or the other. But in this case the company itself, because of the sum of its direct dealings with the insured and those of Hansen, may be held to have waived the provision of its by-laws, part of the policy, which otherwise would have caused a lapse. In my opinion, decision should be put on the criteria of lapse before, rather than on those of forfeiture after, loss. Topinka v. Minnesota Mut. L. Ins. Co. 189 Minn. 75, 248 N.W. 660. *Page 118